Name: Commission Regulation (EEC) No 1511/90 of 1 June 1990 amending Regulation (EEC) No 906/90 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 6 . 90 Official Journal of the European Communities No L 141 /49 COMMISSION REGULATION (EEC) No 1511/90 of 1 June 1990 amending Regulation (EEC) No 906/90 adopting exceptional support measures for the market in pigmeat in Belgium HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 906/90 is hereby amended as follows : In Article 1 , '24 May 1990 ' is replaced by '8 June 1990'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1 249/89 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Belgium, exceptional support measures for the market in pigmeat have been adopted for that Member State by Commission Regula ­ tion (EEC) No 906/90 (3), as last amended by Regulation (EEC) No 1368/90 (4); ; Whereas, for veterinary reasons, the restrictions on the free movement of live pigs and pigmeat products remain in force ; whereas, therefore, the final date laid down for the buying of heavy live pigs and heavy piglets under Regulation (EEC) No 906/90 should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities, It shall apply from 25 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 2&amp;2S 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5 . 1989, p. 12 . (j OJ No L 93, 10 . 4 . 1990, p. 27 . 4) OJ No L 131 , 23 . 5 . 1990, p. 18 .